DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-15 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim 16-28 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitations “memory” and “processor” provide sufficient structure to perform all claimed limitations.
Claim 30 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is an article of manufacture claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
In this case, claim 30 is directed to “a computer-readable medium storing computer-executable code” which is considered as a functional descriptive material recorded on a computer-readable medium.  It is noted that the instant specification discloses that claimed computer-readable medium encompasses statutory subject matter such as “non-transitory 
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations that of “generating object mask information for one or more objects in a first image of a plurality of images in a scene, wherein the first image is at least one of a downscaled image, a down-sampled image, or a low resolution image; determining one or more object classifications of the first image based on the generated object mask information; and identifying a modification to at least one of the one or more object classifications based on a second image of the plurality of images in the scene”.
Likewise, claims 2-15 depend on claim 1 and thus these claims are also allowed for the same reasons as above.
Claims 16 and 29 are also allowed for the same reason as set forth in claim 1 above because each of these claim recites similar claim limitations called for in the counterpart claim 1.
Likewise, claims 17-28 depend on claim 16 and thus these claims are also allowed for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamsici (U.S. Pat. No. 9,129,189 B2) teaches visual search using first and second images having different resolutions (col. 1 lines 30-32).
Zhou (U.S. Pat. Appl. Pub. No. 2006/0170769 A1) teaches an image recognition (figures 1-2).
Sung et al. (U.S. Pat. Appl. Pub. No. 2007/0258646 Al) teaches a human detection method and apparatus (figures 1-2).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





DMD
2/2022

/DUY M DANG/Primary Examiner, Art Unit 2667